Citation Nr: 1016469	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for right 
ear hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent 
for simple phobia.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska in September 2007 and May 2008.

The Board notes that the Veteran filed a claim of entitlement 
to service connection for a psychiatric disorder in June 
2007.  His claim was denied in September 2007 and he 
subsequently submitted a private medical record documenting a 
diagnosis of PTSD.  The RO accepted the evidence as a claim 
of entitlement to service connection for PTSD and denied the 
claim in a May 2008 statement of the case (SOC).  The Veteran 
subsequently submitted a VA Form 9, Substantive Appeal and 
indicated that he was appealing all issues listed on the SOC.  
The issue of entitlement to service connection for PTSD was 
also listed on an April 2009 supplemental statement of the 
case.  Consequently, as the issue of entitlement to service 
connection for PTSD has been developed by the RO as an appeal 
issue, the Board will accept jurisdiction of this issue and 
render a decision on the merits of the claim.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from impaired left 
ear hearing as defined by VA.

2.  The Veteran does not have a left knee disability 
attributable to his period of military service.

3.  The Veteran does not have PTSD that is attributable to 
military service.  

4.  The Veteran's hearing loss is manifested by level I 
hearing in the left ear and level I hearing in the right ear.

5.  The Veteran's simple phobia symptoms cause occupational 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress.  


CONCLUSIONS OF LAW

1.  The Veteran does not have left ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385, 3.655 (2009).

2.  The Veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2009).

4. A compensable evaluation for hearing loss of the right ear 
is not warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.383, 3.385, 4.85, Diagnostic 
Code 6100 (2009).

5.  The criteria for a rating in excess of 10 percent for 
simple phobia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9403 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2007, October 2007, 
January 2008, and May 2008; rating decisions in September 
2007 and May 2008; and statements of the case in May 2008 and 
July 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the April 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to some of the claims.  The Veteran was notified of 
and scheduled for a VA audiological examination for which he 
failed to report.  The Court of Appeals for Veterans Claims 
(Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
his claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b).  With regard to the claim of service 
connection for PTSD, there was no duty to obtain an 
examination because his claimed stressor was not verified.  
Moreover, the Veteran was scheduled for a VA psychiatric 
examination in August 2007 for which he failed to report and 
he was afforded a VA psychiatric examination in May 2008.  
The Board finds that if there is any deficiency in the notice 
to the Veteran or the timing of the notice it is harmless 
error because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court lay 
observation is competent.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has that condition.  The evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Ear Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2009).  

The Veteran's service medical records contain numerous 
examinations which include audiograms.  The April 1982 
entrance examination includes two audiograms.  The first 
audiogram revealed puretone thresholds of 5, 5, 10, 0, 0 
decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, and the second audiogram revealed 
puretone thresholds of 0, 0, 5, 0, and 0 decibels for the 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  An October 1982 reference audiogram revealed 
puretone thresholds of 0, 0, 5, 0, and 0 decibels in the left 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  An October 1982 entry indicates that the 
Veteran was referred for an audiological consultation based 
on hearing loss in his right ear at 4,000 Hertz and above.  
He was noted to have no history of noise exposure or ear 
disease and excellent hearing bilaterally except at 4,000 
Hertz and above in his right ear.  An audiogram obtained 
later in October 1982 revealed puretone thresholds of 0, 0, 
5, 0, and 0 decibels for the left ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  An August 1985 
audiogram revealed puretone thresholds of 25, 10, 10, 5, and 
15 decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  An August 1988 audiogram revealed 
puretone thresholds of 0, 5, 10, 0, and 0 decibels in the 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  An October 1991 audiogram revealed puretone 
thresholds of 5, 5, 10, 0, and 5 decibels in the left ear, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively, and 
a second audiogram in October 1991 revealed puretone 
thresholds of 5, 0, 5, 0, and 0 decibels for the left ear, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  A 
June 1993 audiogram revealed puretone thresholds of 0, 5, 5, 
0, and 5 decibels in the left ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The Veteran denied 
hearing loss on reports of medical history forms dated in 
April 1982 and October 1982.  He reported right ear hearing 
loss on report of medical history forms dated in August 1985, 
August 1988, and June 1993.  The Veteran did not indicate 
that he had left ear hearing loss at those times.  

The Veteran was scheduled for a VA audiological examination 
in August 2007 for which he failed to report.  The duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The Veteran submitted an audiogram and statement from C. 
Foss, Au.D., dated in August 2007.  The audiogram revealed 
puretone thresholds of 10, 10, 15, 25, and 30 decibels for 
the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The speech recognition score for the Veteran's 
left ear was 96 percent.  Mr. Foss indicated that he reviewed 
some of the Veteran's service records and that the Veteran 
was exposed to noise in the engine room of a submarine while 
in military service.  He indicated that the Veteran had not 
been exposed to any significant noise since that time.  Mr. 
Foss concluded that the Veteran's type and degree of hearing 
was consistent with noise induced hearing loss.    

In this case, there is no evidence of the Veteran having a 
documented left ear hearing loss that met the criteria for a 
compensable rating within one year after service.  The Board 
acknowledges that Mr. Foss indicated that the Veteran had 
noise induced hearing loss and was exposed to noise in the 
engine room of a submarine while in military service.  
However, the audiometric testing performed by Mr. Foss does 
not demonstrate that the hearing loss was sufficient to 
constitute hearing impairment as defined by VA regulations.  
Additionally, as noted the Veteran failed to report for a VA 
audiometric examination.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The Veteran claims that he has 
left ear hearing loss that is attributable to his exposure to 
loud noises during service.  However, the Veteran's hearing 
thresholds and the reported word recognition score at the 
examination performed by Mr. Foss do not meet the criteria 
for disability under VA regulations.  

The Board has considered the Veteran's claim that he has 
hearing loss resulting from his military service.  Certainly, 
the Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  Nevertheless, where, as here, the results of 
specific testing are required to diagnose the condition, only 
a qualified individual can provide that evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, absent a 
definitive showing of his having impaired hearing as defined 
by § 3.385, his claim for service connection for left ear 
hearing loss must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for left hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Left Knee Disability

The Veteran's service medical records reveal that he was seen 
for complaints of a sore left knee in February 1988.  He 
denied any trauma but indicated that he may have twisted his 
knee walking.  Physical examination revealed a slightly 
swollen knee with some limited flexion.  The Veteran was 
assessed with mild knee strain.  A few days later the Veteran 
was noted to have a provisional diagnosis of monoarticular 
arthropathy, rule out infectious etiology.  His knee was 
noted to have swelling, effusion, and increased warmth.  X-
rays of the left knee were noted to be negative.  The records 
are otherwise negative for any reference to a left knee 
disability during service.  Examinations of the lower 
extremities in August 1988 and June 1993 were normal.  At the 
August 1988 examination the examiner noted that the Veteran 
had left knee effusion of questionable etiology which was 
resolved.  The Veteran denied both swollen/painful joints and 
trick/locked knee on medical history surveys dated in August 
1988 and June 1993.  

The Veteran was afforded a VA examination in March 2009.  He 
denied a history of trauma to the joints but reported left 
knee pain and stiffness.  He indicated that he had periodic 
pain with a lot of kneeling, squatting, running, or overuse a 
few times per month for a few hours at a time.  The Veteran 
denied treatment or evaluation for his knee since 1988 when 
he was in service.  Physical examination of the Veteran's 
left knee revealed no crepitation, mass behind the knee, 
clicks or snaps, grinding, instability, patellar abnormality, 
meniscus abnormality, abnormal tendons or bursae, or other 
knee abnormalities.  Range of motion of the left knee was 
full with no pain on active or passive range of motion.  X-
rays of the left knee were reported to be normal.  The 
examiner diagnosed the Veteran with left knee strain.  The 
examiner opined that the Veteran's left knee condition was 
less likely than not due to acute monoarticular arthropathy 
in service because he had normal x-rays at the VA 
examination, the left knee disability in service was noted to 
have been resolved at the August 1988 examination, and he had 
not had any further treatment for a left knee disability 
since service more than twenty-one years prior.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left knee 
disability.  

The service medical records document that the Veteran was 
treated for a provisional diagnosis of monoarticular 
arthropathy of the left knee in service in February 1988.  At 
an examination August 1988 the Veteran's left knee effusion 
of questionable etiology was noted to have resolved.  The 
Veteran indicated at a VA examination that he had not had any 
treatment for a left knee disability since service.  The only 
medical opinion of record consists of the May 2008 VA 
examination at which time the Veteran was diagnosed with left 
knee strain.  The examiner opined that the Veteran's left 
knee condition was less likely than not due to acute 
monoarticular arthropathy in service.  She provided a 
complete rationale for her opinion and noted that the Veteran 
denied a history of trauma to the joints.  In short, the 
Board finds that the preponderance of the evidence is against 
a finding linking any current left knee disability to 
service.  

The Board acknowledges the Veteran's contention that he has a 
left knee disability related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between a left knee 
disability and service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's left knee 
disability is related to service or is proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service.  Therefore, service connection for a left knee 
disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2009).

The Veteran is currently service-connected for simple phobia.  
Therefore, the scope of this decision is narrowly limited to 
entitlement to service connection for PTSD, rather than to 
consideration of all psychiatric disorders.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)

The Veteran claims that he has PTSD related to an incident in 
service in which he was sleeping in his bunk on board a 
submarine when someone pinned him down which made him think 
that the boat was sinking and he was being crushed.  The 
incident allegedly occurred at some point between August and 
September 1987.

The Veteran's service medical records reveal numerous entries 
dated from 1992 to 1994 for what was variously diagnosed as 
generalized anxiety disorder, separation anxiety, and simple 
phobia (claustrophobia).  A May 1994 Report of Medical Board 
indicates that the Veteran reported intense anxiety, 
sweating, increased heart rate, shortness of breath, and 
nausea since he reported aboard a submarine for duty.  The 
examiner noted that the Veteran suffered from a persistent 
fear of a circumscribed stimulus such as being onboard a ship 
and exposure to the ship provoked anxiety which was immediate 
and intense.  The examiner reported that the Veteran could 
endure being on a ship only with intense anxiety and the 
Veteran's fear interfered with his ability to perform his 
duties.  The examiner indicated that the Veteran recognized 
that his fear was excessive and unreasonable and reported 
that the Veteran did not suffer from obsessive-compulsive 
disorder (OCD) or PTSD.  

The Veteran was scheduled for a VA psychiatric examination in 
August 2007 for which he did not report.  The duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Associated with the claims file is an examination from J. 
Byrns, Ph.D., dated in September 2007.  Dr. Byrns noted that 
the Veteran was being evaluated for the purpose of evaluating 
his symptoms of PTSD.  The Veteran reported that while he was 
in service he was sleeping in his bunk on board a submarine 
and was trapped in between the mattress and the next bunk by 
several of his shipmates.  He indicated that the submarine 
was doing a sharp maneuver at the same time and he thought 
the boat had been attacked and that he was being crushed.  He 
was released from bed after screaming and indicated that he 
never told anyone about the event because he was embarrassed 
by his fearful response.  He noted that his memory had been 
blocked until his recent attempt to apply for disability.  He 
reported moderate distress on a daily basis and unpleasant 
dreams that caused him severe distress due to his memory of 
the attack in service.  He reported feelings of detachment 
from others, a sense of foreshortened future because he was 
exposed to radiation, heat and stress, and sleep problems.  
Dr. Byrns indicated that the Veteran met the criteria for a 
diagnosis of PTSD.  She indicted that he was exposed to a 
dramatic event accompanied by the emotional response of fear 
of dying.  She reported that he reexperienced the event in a 
variety of ways including dreams, intrusive thoughts, and 
physiological distress.  She noted that he had problems with 
sleep and concentration as well as social functioning.  She 
concluded that his current psychiatric condition was the 
result of his military service.  

The Veteran was afforded a VA psychiatric examination in May 
2008.  He reported that he had been married for seventeen 
years and had two sons.  He indicated that he had a good 
relationship with his wife and sons although it was hard for 
him to show his emotions.  The Veteran noted that his family 
socialized with a few other families whose children had the 
same interests and he reported that he attended church 
weekly.  He reported that he did not like to be in big crowds 
or at events.  He indicated that he was uncomfortable in 
movie theaters and had anxiety when flying.  He denied 
suicide attempts and a history of violence or assaultiveness.  
The examiner reviewed the claims file and noted that a 
private doctor had diagnosed the Veteran with PTSD following 
service.  He noted that the Veteran's service medical records 
reflected diagnoses of separation anxiety, anxiety, 
generalized anxiety disorder, and simple phobia 
(claustrophobia).  The examiner noted that the Veteran 
suffered from claustrophobia since his active duty service.  
He noted that the claustrophobia was mild in severity.  
Psychiatric examination revealed that the Veteran was clean, 
neatly groomed and casually dressed with unremarkable 
psychomotor activity.  His speech was spontaneous and clear 
and his attitude was cooperative, friendly, relaxed and 
attentive.  His mood was good and his affect was full.  He 
was oriented in three spheres with unremarkable thought 
process and thought content.  His judgement and insight were 
intact and his intelligence was average.  He did not have 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, or homicidal or suicidal thoughts.  His impulse 
control was good and his remote, recent and immediate memory 
was normal.  The examiner reported that the Veteran was 
employed full time and worked thirty-five to fifty hours per 
week in sales.  He diagnosed the Veteran with simple phobia 
(claustrophobia).  He noted that the Veteran had to take 
medication to fly for work but that he functioned well with 
his claustrophobia in spite of the situations in which he was 
exposed to being confined.  The examiner indicated that the 
Veteran denied the symptoms of generalized anxiety disorder 
and felt his most appropriate diagnosis was claustrophobia.  
The Veteran did not report any information pertaining to his 
alleged in-service assault nor did he indicate that his 
claustrophobia resulted from said assault.  
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.   

The Board notes that the records contained in the claims file 
do not establish that the Veteran had combat duty nor has the 
Veteran asserted that he engaged in combat with the enemy 
during his service.  Therefore, any alleged in-service 
stressors must be corroborated by other independent evidence 
of record.  West v. Brown, 7 Vet. App. 70 (1994).   

In this case, the Veteran has indicated that he believes that 
he has PTSD as a result of physical trauma in service.  The 
Veteran's service medical records document treatment for what 
was variously diagnosed as generalized anxiety disorder, 
separation anxiety, and simple phobia (claustrophobia).  The 
Veteran did not report having been the victim of an assault 
at any time during his treatment for psychological 
difficulties in service from 1992 to 1994.  However, since 
this type of incident often goes unreported, he was informed 
of the various sources that could be used to corroborate the 
occurrence of the alleged assault.  See October 2007 and 
January 2008 duty to assist letters.  

The Board notes that the May 1994 Report of Medical Board 
specifically indicates that the Veteran did not suffer from 
PTSD.  Moreover, the Veteran indicated at his May 2008 VA 
examination that he believed his proper diagnosis was 
claustrophobia and he did not relate this diagnosis to his 
claimed assault in service.  The examiner did not report that 
the Veteran had PTSD and the Veteran did not report any 
information pertaining to the alleged in-service assault.  
Although the records reflect that the Veteran had 
claustrophobia following the date he was allegedly assaulted, 
as noted, the Veteran did not relate his claustrophobia to 
the claimed assault while he was in service or at the time of 
the VA examination in 2008.  While it is clear the Veteran 
was diagnosed with claustrophobia following the alleged 
assault in service, the credible evidence does not establish 
that the diagnosis was related to an assault in service.  
Although Dr. Byrns diagnosed the Veteran with PTSD related to 
the claimed in-service assault, she noted that the Veteran 
did not even recall the event until he began trying to apply 
for VA benefits.  The only time the Veteran reported that the 
alleged in-service assault even occurred was at the time of 
an examination sought for the purpose of obtaining benefits 
for PTSD.  Consequently, the credible evidence of record 
fails to establish that Veteran's alleged assault occurred in 
service.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  The Board has considered the Veteran's assertions 
that he has PTSD related to an assault during his active duty 
service, but finds that there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render a competent 
medical opinion as to the diagnosis and etiology of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
credible evidence does not establish that the alleged in-
service assault even took place.  Consequently, the Veteran's 
own assertions as to the diagnosis and etiology of PTSD have 
less probative value.

Therefore, given the absence of any objective credible 
evidence to corroborate the Veteran's allegation of an in-
service assault, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD and his claim is therefore denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  However, while the lists of symptoms 
under the rating criteria are meant to be examples of 
symptoms that would warrant the evaluation, they are not 
meant to be exhaustive.  The Board need not find all or even 
some of the symptoms to award a specific rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Right Ear Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2009).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2009).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2009).  If impaired hearing is service-connected in only one 
ear, and the appellant does not have total deafness in both 
ears, the nonservice-connected ear will be assigned a 
designation of Level I in Table VII.  38 C.F.R. §§ 3.383, 
4.85(f).

The Veteran was scheduled for a VA audiometric examination in 
August 2007 for which he did not report.  The duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The Veteran submitted an August 2007 audiogram from C. Foss, 
Au.D.  The audiogram revealed puretone thresholds of 10, 15, 
50, and 85 decibels for the right ear, at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The puretone threshold 
average for the Veteran's right ear was 40 decibels.  The 
speech recognition score for the Veteran's right ear was 92 
percent.  

A review of the August 2007 audiogram from Mr. Foss, and 
using the speech discrimination score from the audiogram, 
correlates to level I hearing in the right ear.  See 38 
C.F.R. § 4.85, Table VI.  The Veteran's left ear is not 
service connected and is assigned level I hearing.  See 38 
C.F.R. § 4.85(f).

The combination of Level I and Level I corresponds to a 
noncompensable disability rating on a schedular basis.  See 
38 C.F.R. § 4.85, Table VII.  The assigned evaluation is 
determined by mechanically applying the rating criteria to 
certified test results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  In the Veteran's case, that results in a 
noncompensable rating.  

There is no objective evidence of record to indicate that the 
application of the rating criteria, as established, is 
inadequate to rate the Veteran's right ear hearing loss 
disability.  Based upon a full review of the record, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable rating for right ear hearing 
loss.  Therefore, the Veteran's claim for a compensable 
rating is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Simple Phobia

The Veteran's simple phobia (claustrophobia) has been rated 
under Diagnostic Code (DC) 9403.

The criteria of DC 9403 for each level of disability from 10 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

10 percent - Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9403 (2009).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A GAF score of 61-70 is defined 
as "some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well."  
Ibid.

The Veteran was scheduled for a VA psychiatric examination in 
August 2007 for which he did not report.  The duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

As noted above, the Veteran submitted an examination from Dr. 
Byrns dated in September 2007.  While Dr. Byrns indicated 
that the purpose of the examination was to evaluate the 
Veteran for PTSD and rendered a diagnosis of PTSD, it is 
useful to consider this opinion in the context of the 
Veteran's claim for an increased rating for simple phobia 
(claustrophobia).  At this examination, Dr. Byrns indicated 
that the Veteran did have nightmares of being trapped under a 
mattress and had fear of flying and going to movies.  Dr. 
Byrns stated that the Veteran's distress was clearly present, 
but was still manageable.  She also indicated that the 
Veteran's psychiatric condition caused problems with sleep, 
concentration and social functioning, as well as impairing 
his ability to be fully functional on the job.

As noted, the Veteran was afforded a VA psychiatric 
examination in May 2008.  He reported that he had been 
married for seventeen years and had two sons.  He indicated 
that he had good relationships with his wife and sons 
although it was hard for him to show his emotions.  The 
Veteran noted that his family socialized with a few other 
families whose children had the same interests and he 
reported that he attended church weekly.  He noted that his 
family tried to go on vacations every year even if it was 
only for a few days.  He reported that he did not like to be 
in big crowds or at events.  He indicated that he was 
uncomfortable in movie theaters and had anxiety when flying.  
He denied suicide attempts and a history of violence or 
assaultiveness.  The examiner noted that the Veteran suffered 
from claustrophobia since his active duty service.  He noted 
that the Veteran's claustrophobia was mild in severity.  
Psychiatric examination revealed that the Veteran was clean, 
neatly groomed and casually dressed with unremarkable 
psychomotor activity.  His speech was spontaneous and clear 
and his attitude was cooperative, friendly, relaxed and 
attentive.  His mood was good and his affect was full.  He 
was oriented in three spheres with unremarkable thought 
process and thought content.  His judgement and insight were 
intact and his intelligence was average.  He did not have 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, or homicidal or suicidal thoughts.  His impulse 
control was good and his remote, recent and immediate memory 
was normal.  The examiner reported that the Veteran was 
employed full time and worked thirty-five to fifty hours per 
week in sales.  He diagnosed the Veteran with simple phobia 
(claustrophobia).  He assigned a GAF score of 70.  He noted 
that the Veteran had to take medication to fly for work but 
that he functioned well with his claustrophobia in spite of 
the situations in which he was exposed to being confined.  
The examiner indicated that the frequency of the Veteran's 
symptoms were contingent upon stressors such as flying to job 
destinations, going to the movies or being in a crowded 
concert hall or theater.  The examiner reported that the 
Veteran indicated that he felt his examination was good in 
terms of the social interaction and the professionalism of 
the examiner.  He stated that the Veteran reported that the 
quality of the examination was adequate.  The examiner 
concluded that there was not total occupational and social 
impairment due to the Veteran's simple phobia, his simple 
phobia did not result in deficiencies in judgment, thinking, 
family relations, work, mood, or school and there was no 
occasional decrease in work efficiency or periods of 
inability to perform occupational tasks due to simple phobia 
signs and symptoms.  The examiner indicated that the 
Veteran's specific phobia was such that there would be a mild 
decrease in work efficiency or ability to perform 
occupational tasks only during periods of significant stress 
such as when flying or when in a work situation in close and 
confined quarters.

The Veteran submitted a statement in June 2008 and indicated 
that the VA examiner failed to consider that his 
claustrophobia made him unable to perform inspections in 
small spaces at time because of extreme anxiety related to 
being in confined spaces.  He reported that he had to leave 
the area until his anxiety subsided which could range from 
anywhere from a few minutes to the next day.  He also 
reported that he had he had weekly nightmares related to 
serving on submarines.  He stated that he did not like to fly 
and even the thought of flying caused him great anxiety and 
caused him to avoid traveling for some job-related activities 
which hampered his ability to advance.  Finally, he indicated 
that his claustrophobia affected his personal life because he 
did not want to go on vacations that required him to fly or 
go on cruises which meant he was unable to accompany his wife 
on her dream vacation.  He reported that he had great anxiety 
when he was in a movie theater and was not comfortable 
watching the movie.  
As such, the Board finds that an award higher than the 10 
percent evaluation already awarded is not warranted during 
any portion of the appeal period.

Regarding the application of the pertinent criteria, there is 
evidence of occupational impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.  The May 2008 VA examiner specifically noted that the 
frequency of the Veteran's symptoms were contingent upon 
stressors such as flying to job destinations or going to the 
movies or being in a crowded concert hall or theater.  
Although the Veteran indicated in his June 2008 statement 
that his claustrophobia caused him extreme anxiety when he 
had to perform work inspections in small spaces, the 
currently assigned 10 percent rating takes into account that 
the Veteran's symptoms resulted in decreased work efficiency 
and the ability to perform occupational tasks during periods 
of significant stress.  The May 2008 VA examiner indicated 
that the Veteran's symptoms were mild, he used medication 
only when flying, his symptoms did not result in deficiencies 
in judgment, thinking, family relations, work, mood, or 
school and the Veteran's specific phobia was such that there 
would be a mild decrease in work efficiency or ability to 
perform occupational tasks only during periods of significant 
stress such as when flying or when in a work situation in 
close and confined quarters.  There is no evidence of more 
than mild social impairment.  The Board acknowledges the 
Veteran's report that he was uncomfortable in movie theaters 
and crowded places and did not like to fly even for 
vacations.  However, the Veteran indicated that he had been 
married for seventeen years and had a good relationship with 
his wife and sons, attended church weekly, went on family 
vacations yearly, and socialized with other couples. 

The Board notes that the Veteran's GAF was 70 based on the VA 
examination of record.  A GAF score of 70 contemplates mild 
symptoms.  While GAF scores are not, in and of themselves, 
the dispositive element in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations.  In this case the 10 percent rating contemplates 
a GAF score of 70 and a mild level of claustrophobia.  
Because, as noted, the evidence did not warrant greater than 
the 10 percent disability awarded, a higher evaluation is not 
warranted.

A 30 percent award is not warranted because there is no 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  While the 
Veteran endorsed anxiety as related to being in confined 
spaces which impacted his occupational functioning, as noted, 
the VA examiner indicated that the level of symptomatology 
was no more than mildly disabling.  In sum, the Board finds 
that the criteria for a rating higher than the assigned 10 
percent disability rating have not been demonstrated.  The 
Veteran's symptoms are more akin to those criteria, not to 
the criteria for the 30 percent rating.

Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  For the 
following reasons, the Board determines that such referral is 
not appropriate in this case.  The Board notes that this 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  While the Veteran reported that 
his claustrophobia impacted his ability to work when he was 
in confined spaces, he also reported that he worked thirty-
five to fifty hours per week and had been employed for at his 
current job for five to ten years.  This report is not 
tantamount to marked interference with employment.  He did 
not report any interference with his employment due to his 
right ear hearing loss.  Additionally, the record does not 
show that the either disability results in frequent periods 
of hospitalization.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In sum, based upon a full review of the record, the Board 
finds that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 simple phobia.  
Therefore, the Veteran's claim for an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
simple phobia is denied.



____________________________________________
XXXXXXXXXXX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


